         Case 1:15-cv-08410-ER Document 103 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTIAN ZAMBRANO, LUZ DURANGO,
MOIRA RIVEROS, and RIGOBERTO
ROMERO, on behalf of themselves and all
others similarly situated,
                                                                      ORDER
                             Plaintiffs,
                                                                15 Civ. 8410 (ER)
             v.

STRATEGIC DELIVERY SOLUTIONS, LLC,
DAVID KRONICK, ANDREW KRONICK, and
MIKE RUCCIO,

                             Defendants.



RAMOS, D.J.

        On October 26, 2015, Christian Zambrano, Luz Durango, Moira Riveros, and Rigoberto

Romero brought this putative collective and class action against their employer Strategic

Delivery Solutions, LLC, and its officers David Kronick, and Mike Ruccio (“Defendants”)

alleging violations of the Fair Labor Standards Act and the New York Labor Law. Doc. 1. On

March 22, 2016 and April 4, 2016, Maria Tacoaman and Blanca Alulema consented to becoming

party plaintiffs. Docs. 39, 46. On September 22, 2016, the Court granted Defendants’ motion to

compel arbitration and stayed the case. Doc. 64. On August 24, 2020, the Court granted

plaintiffs Tacoaman and Alulema’s request for a pre-motion conference and directed the parties

to appear telephonically on September 22, 2020 at 10:30 a.m. to conduct the conference. Doc.

94. At that time, Defendants’ counsel failed to appear.
         Case 1:15-cv-08410-ER Document 103 Filed 09/24/20 Page 2 of 2




       Accordingly, the telephonic pre-motion conference is rescheduled for October 2, 2020 at

11 AM. �e parties are directed to call the Court using the following conference call

information: (877) 411-9748; Access Code: 3029857#.



       It is SO ORDERED.



Dated: September 24, 2020
       New York, New York

                                                        _______________________
                                                          Edgardo Ramos, U.S.D.J.




                                               2
